
	

114 S2496 IS: Help Small Businesses Access Affordable Credit Act
U.S. Senate
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2496
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2016
			Mr. Coons (for himself, Mr. Risch, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To provide flexibility for the Administrator of the Small Business Administration to increase the
			 total amount of general business loans that may be guaranteed under
			 section 7(a) of the Small Business Act.
	
	
 1.Short titleThis Act may be cited as the Help Small Businesses Access Affordable Credit Act. 2.General business loansSection 20 of the Small Business Act (15 U.S.C. 631 note) is amended—
 (1)by redesignating subsection (j) as subsection (f); and (2)by adding at the end the following:
				
					(g)Authority To increase amount of general business loans
 (1)In generalFor fiscal year 2017, and each fiscal year thereafter, if the Administrator determines that the demand for commitments by the Administrator for general business loans authorized under section 7(a) for the fiscal year exceeds the limit on the total amount of commitments the Administrator may make for such loans under this Act, an appropriation Act, or any other provision of law, the Administrator may make commitments for such loans in a total amount equal to not more than 110 percent of such limit.
						(2)Approval required before exercising authority
 (A)In generalNot later than 45 days before the date on which the Administrator intends to exercise the authority under paragraph (1), the Administrator shall submit notice of the intent of the Administrator to exercise the authority to—
 (i)the Committee on Small Business and Entrepreneurship and the Subcommittee on Financial Services and General Government of the Committee on Appropriations of the Senate; and
 (ii)the Committee on Small Business and the Subcommittee on Financial Services and General Government of the Committee on Appropriations of the House of Representatives.
 (B)ApprovalThe Administrator may not exercise the authority under paragraph (1) unless the exercise of authority has been approved by the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives..
			
